DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assaf (2010/0215239) in view of Kecskemeti et al (2014/0347051) and further in view of LaViolette et al (WO2011/044442).
Regarding claims 1 and 9, Assaf discloses a method for producing an image indicative of a neurological disease state of a subject using a magnetic resonance imaging (“MRI”) system (abstract), the steps comprising: a) directing the MRI system to acquire data by performing a double inversion recovery pulse sequence ([0010]) that selectively nulls magnetic resonance signals ([0109]) originating from gray matter ([0133]) and cerebrospinal fluid ([0034]); b) directing the MRI system to acquire diffusion-weighted data by performing a diffusion-weighted pulse sequence ([0016]); c) reconstructing a set of images from the data acquired in step a) wherein signals corresponding to gray matter and cerebrospinal fluid are both nulled in the set of images (at least two areas are zeroed [0010], one of the at least two areas being zeroed is cerebrospinal fluid zone [0034] and grey matter is zeroed or nulled [0134]); d) reconstructing a set of diffusion-weighted images from the data acquired in step b) ([0016]); e) identifying in the set of images reconstructed in step c): i) at least one region-of-interest representing at least one cortical lesion ([0072];[0073]; steps 14 and 15, fig.1; claim 12); ii) at least one region-of-interest representing at least one white matter lesion ([0013];[0133]); generating a report indicative of a neurological disease state of the subject based at least in part on images between the cortical lesion and the at least one white matter lesion (output 17, [0099]), but fail to explicitly disclose a first inversion recovery radio frequency (“RF”) pulse to selectively null and a second inversion recovery RF pulse to selectively null; wherein signals corresponding to the nulled signals are both nulled in the set of images.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the double inversion recovery pulse that selectively nulls signals from gray matter and cerebrospinal fluid of Assaf with the explicit disclosure of a first and second inversion recovery RF pulse as it would provide a well-known inversion recovery technique to simultaneously null two types of tissue out of a select number of tissue types, which is of interest to a user, for the produced MRI image as set forth in Kecskemeti et al.  Assaf as modified by Kecskemeti et al fail to explicitly disclose f) producing an image indicative of a connectivity between the at least one cortical lesion and the at least one white matter lesion using the set of diffusion-weighted images and the regions-of-interest identified in steps e)i) and e)ii).
However, LaViolette et al teach in the same medical field of endeavor, f) producing an image indicative of a connectivity between the at least one cortical region and the at least one white matter region using the set of diffusion-weighted images and the regions-of-interest identified in steps e)i) and e)ii) ([0037]); and providing diagnostic information related to regions of the brain ([0025]).

Regarding claim 2, Assaf discloses identifying imaging biomarkers by analyzing the set of images produced in step c) for a visual signature indicative of a lesion in brain tissue ([0011]).
Regarding claim 4, Assaf discloses wherein the brain tissue comprises white matter tissue (claim 4).
Regarding claim 5, Assaf discloses determining a neurological disease state using the identified imaging biomarkers ([0019];[0094]).
Regarding claim 8, Assaf discloses g) directing the MRI system to acquire second data ([0021]) by performing a double inversion recovery pulse sequence ([0010]) that selectively nulls magnetic resonance signals ([0109]) originating from gray matter ([0133]) and cerebrospinal fluid ([0034]); h) reconstructing a second set of images from the acquired second data ([0010];[0098]); and i) identifying in the second set of images reconstructed in step h): i) at least one region-of-interest representing one cortical lesion ([0072];[0073]; steps 14 and 15, fig.1; claim 12; [0098]); and ii) at least one region-of-interest representing at least one white matter lesion ([0013];[0133];[0098])
Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assaf (2010/0215239) in view of Kecskemeti et al (2014/0347051) and further in view of LaViolette et  as applied to claim 1 above, and further in view of Laidlaw et al (2008/0205733).
Regarding claims 3, 6 and 7, Assaf as modified by Kecskemeti et al and LaViolette et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the visual signature includes image portions comprising hypointense or hyperintense pixel regions surrounded by hypointense rings and the details regarding performing tractography.
However, Laidlaw et al teach in the same medical field of endeavor, wherein the visual signature includes image portions comprising hypointense or hyperintense pixel regions surrounded by hypointense rings ([0065]; [0081]); step f) includes performing tractography using a set of diffusion-weighted images reconstructed ([0039]); and selecting the region-of interest as seed points for the tractography ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of a neurological state of Assaf as modified by Kecskemeti et al and LaViolette et al with the tractography using the region-of-interest and seed points of Laidlaw et al as it would provide a well-known technique for 3D modeling to visually represent maps of the brain using MRI.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s position is Applicant’s remarks with respect to “comprising a first inversion recovery radio frequency (RF) pulse” and “a second inversion recovery RF pulse to selectively 
Applicant states the combination of Assaf and LaViolette fail to include a producing an image that indicates connectivity between cortical and white matter lesions.  Applicant states the prior art does not produce images in which both gray matter and cerebrospinal fluid signals have been nulled and therefore cannot disclose the limitation of “producing an image…”.
Examiner’s position is Assaf discloses at least two areas are zeroed [0010], one of the at least two areas being zeroed is cerebrospinal fluid zone and an image is produced [0034] and grey matter is zeroed or nulled and an image is produced [0134].  Newly presented Kecskemeti et al disclose braining imaging to null attributes from two tissue using a first and second inversion recovery pulse [0005]).  One of ordinary skill in the art would recognize the combination of Assaf and Kecskemeti would null two tissues of interest, in this case grey matter and cerebrospinal fluid and would therefore produce an image in which both of these tissues are nulled.  Based on Applicant’s arguments, the combination of prior art (Assaf, Kecskemeti and LaViolette) can produce an image that indicates connectivity between cortical and white matter lesions.
Further, Applicant states nothing if LaViolette is directed to identifying lesions, let alone cortical and white matter lesions, and nothing in LaViolette is directed to producing an image that indicates how such lesions are anatomically connected.
Examiner’s position is Assaf is relied upon to disclose identifying lesions including cortical and white matter lesions (see rejection above).  Further, the producing step uses the set of diffusion-weight images and regions-of-interest to produce the image but in no way limits how this information is used to produce the image, and the image is merely “indicative of” without providing detail of the actual produced image.  LaViolette provides pictorial representation of the cortical surface as well as white matter ([0037]).  The purpose of which is to provide each individual’s unique brain surface ([0011]) including areas which indicate seizures and need to be surgically resected ([0024]).  An image produced with the cortical surface and white matter would be an image “indicative” of connectivity between at least one cortical lesion and the at least one white matter lesion, as any lesion present would be present in the produced image.  Additionally, it is the combination of Assaf and Kecskemeti in addition to LaViolette which provides for the features of the claim and the claim limitations would be obvious in view of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793